      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7       LARRY L. HUNTER,                                     Case No. 2:19-cv-00543-GMN-PAL
 8                                           Plaintiff,                      ORDER
              v.
 9
         U.S. BANK NATIONAL ASSOCIATION,
10
                                           Defendant.
11

12           This matter is before the court on plaintiff Larry L. Hunter’s (“Hunter”) failure to file a
13   Certificate as to Interested Parties as require by LR7.1-1. The Complaint in this matter was filed
14   in state court on March 11, 2019. Defendant removed (ECF No. 1) the case to federal court on
15   April 2, 2019 and filed a Motion to Dismiss (ECF No. 8) April 8, 2019. Canon 3C(1)(c) of the
16   Code of Conduct for United States Judges and 28 U.S.C. § 455(b)(4) require the court to screen
17   cases for financial disqualification or other financial matters that may call for a judge’s recusal
18   (disqualification).   LR 7.1-1(a) states, in pertinent part, that “pro se parties and attorneys for
19   private non-governmental parties must identify in the disclosure statement all persons, associations
20   of persons, firms, partnerships or corporations (including parent corporations) that have a direct,
21   pecuniary interest in the outcome of the case.”
22           The disclosure statement must include the following certification:
23                  The undersigned, pro se party, certifies that the following may have
                    a direct, pecuniary interest in the outcome of this case: (here list the
24                  names of all such parties and identify their connection and interests.)
                    These representations are made to enable judges of the court to
25                  evaluate possible disqualifications or recusal.
26                  Signature of pro se party.
27

28
                                                          1
      
      




 1          Hunter must file a notice with the court disclosing all persons, associations of persons,

 2   firms, partnerships or corporations (including parent corporations) that have a direct, pecuniary

 3   interest in the outcome of the case. If there are no known interested parties other than those

 4   participating in the case, “a statement to that effect will satisfy the rule.” LR 7.1-1(b).

 5   Additionally, Phillips must promptly file a supplemental notice “upon any change in the

 6   information that this rule requires.” LR 7.1-1(c).

 7          Accordingly,

 8          IT IS ORDERED that Hunter shall file a notice with the court disclosing all persons,

 9   associations of persons, firms, partnerships or corporations (including parent corporations) that

10   have a direct, pecuniary interest in the outcome of the case no later than May 9, 2019. Failure to

11   comply may result in the issuance of an order to show cause why sanctions should not be imposed.

12          DATED this 25th day of April, 2019.
13

14
                                                          PEGGY A. LEEN
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
